SANDSTROM, Justice,
concurring.
[¶ 37] I concur in the majority opinion.
[¶ 38] The majority holds, at ¶ 29:
We conclude Miller’s claims of estoppel fail in this case because the record indicates not only that he had knowledge a permit likely would be required for the 1996 dike work, but also that he made a conscious decision to forego the permit application process.
[¶ 39] I write separately only to emphasize that if Miller did not know that a permit likely would be required and he had not made a conscious decision to forego the permit application process, the inquiry would not be at an end — additional factors would have to be analyzed. As this Court explained in Blocker Drilling Canada, Ltd. v. Conrad, 354 N.W.2d 912, 920 (N.D.1984):
In Farmers Cooperative Association of Churchs Ferry v. Cole, 239 N.W.2d 808, 809 (N.D.1976), at syllabus 4, we set forth the basic elements of estoppel that must be met as to the person being estopped and as to the person claiming the estoppel. As to the person being estopped the elements are: 1) conduct which amounts to a false representation or concealment of material facts, or, at least, which is calculated to convey the impression that the facts are otherwise than those which the party subsequently attempts to assert; 2) the intention, or at least the expectation, that such conduct will be acted upon by, or will influence the other party or persons; and 3) knowledge, actual or constructive, of the real facts. As to the person claiming estoppel the elements are: 1) lack of knowledge and the means of knowledge of the truth as to the facts in question; 2) reliance, in good faith, upon the conduct or statements of the party to be estopped; and 3) action or inaction based thereon, of such a character as to change the position or status of the party claiming the estoppel, to his injury, detriment, or prejudice.
[¶ 40] Thus I agree with the majority that the facts set forth in ¶29 are sufficient to preclude governmental estoppel, but contrary facts on those points would not be sufficient in themselves to establish governmental estoppel. “Successfully claiming waiver or estoppel against a government entity is not an easy accomplishment.” Dan Nelson Constr., Inc. v. Nodland & Dickson, 2000 ND 61, ¶ 30, 608 N.W.2d 267.
[¶ 41] Dale V. Sandstrom